Title: To Thomas Jefferson from John Blackwell, 13 November 1806
From: Blackwell, John
To: Jefferson, Thomas


                        
                            Mr President
                     
                            New York 13 Nov 1806
                        
                        I had the honor to be the bearer of a letter for your Excellency enclosing a medal, also a number of books
                            with a list accompanying them—& two packets & a letter for the Secretary of State of the United States
                        I have deliverd them to Genl. Baily Post Master of this
                            city to be immediately forwarded on, they were entrusted to my care by his Excy. Genl Armstrong in Paris—wishing them
                            safe to your hands,
                  I am, with great respect Your Excys mo obdt. Servt.
                        
                            Jo. Blackwell Jr
                     
                        
                    